Citation Nr: 1108531	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  10-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for chronic pharyngitis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1996 to October 2005.  In a November 2006 administrative decision, the RO determined that the Veteran's period of service from March 3, 2004, onward was dishonorable for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the period of appellate review, the Veteran's chronic pharyngitis is shown to more nearly approximate a disability picture productive of hoarseness, with inflammation of cords or mucous membrane.


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent evaluation, but not more, for the chronic pharyngitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97 including Diagnostic Codes 6516, 6519, 6521 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in April 2009 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Also, the Veteran was afforded VA examinations in April 2008, May 2009, and July 2009, which show the severity of his chronic pharyngitis.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his chronic pharyngitis in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since that evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Analysis

The Veteran contends that a compensable rating is warranted for his service-connected chronic pharyngitis.  

The Board notes by way of reference that the Veteran is separately service-connected for obstructive sleep apnea.  That disability is not on appeal.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his April 2009 claim.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Disabilities of the throat are evaluated under the schedular criteria of 38 C.F.R. § 4.97, Diagnostic Codes 6515 to 6521.  

The Veteran's service-connected chronic pharyngitis is an unlisted condition.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  Under the provisions of 38 C.F.R. §§ 4.20, 4.27, the RO has rated the Veteran's service-connected chronic pharyngitis by analogy under Diagnostic Code 6599-6521.  

Under Diagnostic Code 6521, concerning injuries to the pharynx, a 50 percent rating is assigned in cases of stricture or obstruction of pharynx or nasopharynx; the absence of soft palate secondary to trauma, chemical burn, or granulomatous disease; or paralysis of soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.

The Board finds that the Veteran's chronic pharyngitis may also be rated by analogy under Diagnostic Code 6516, concerning chronic laryngitis.  The schedular criteria of Diagnostic Code 6516 provide a 10 percent rating for chronic laryngitis with hoarseness, with inflammation of cords or mucous membrane.  The highest schedular rating, 30 percent, is assigned in cases of hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

Also pertinent is Diagnostic Code 6519, concerning complete organic aphonia, which assigns a 60 percent rating for complete organic aphonia with constant inability to speak above a whisper.  A 100 percent rating is assigned in cases of a constant inability to communicate by speech.

The joining of criteria in a diagnostic code by the conjunctive "and" does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

In the present case, the medical and lay evidence demonstrates that the service-connected disability picture more nearly resembles the criteria for assignment of a 10 percent rating under Diagnostic Code 6516.  

The Board notes that the evidentiary record prior to the appeal period shows that the Veteran underwent tonsillectomy at VA in January 2008.  

The pertinent evidence during the appeal period includes numerous VA medical records, including from the VA ear, nose, and throat (ENT) clinic, which demonstrate regular treatment for symptoms of chronic pharyngitis manifested by complaints of sore throats with pain, which caused difficulty swallowing.  The Veteran's symptoms were treated with antibiotics.  His primary care physician in January 2010 summarized his complaints, which involved sore throats with temporary improvement on antibiotics.  

The Veteran also underwent three pertinent VA examinations during the appeal period.  During the first VA examination, in April 2008, the Veteran reported a history of tonsillitis in January 2008, with no subsequent improvement.  He complained of chronic recurrent pharyngitis with dysphagia.  He gargled with saltwater daily, with no relief.  He also had hoarseness.  Physical examination showed nonerythematous oropharynx with no exudates.  At the time of the examination, he could swallow without tenderness.  He had no cervical lymphadenopathy or tenderness.  The assessment was chronic pharyngitis.  

During a second VA examination, in May 2009, the Veteran complained of continued throat pain with difficulty swallowing and with a choking sensation.  He also reported a voice change.  He took no medication and was able to eat food with normal consistency.  Physical examination showed clear posterior pharynx without cobblestoning or erythema.  The tonsils were absent, uvula was midline, and there was no cervical lymphadenopathy noted.  An upper gastrointestinal (UGI) series was "unremarkable."  The assessment was chronic pharyngitis, status post tonsillectomy.  

The Veteran underwent another VA examination in July 2009 (related to his claim of service connection for sleep apnea).  In pertinent part, the VA examiner's physical examination at that time showed posterior pharynx clear without cobblestoning or erythema, but the Veteran complained of dysphagia and continued throat pain.  The VA examiner noted that the VA treatment records showed lingual tonsils hypertrophied.  The assessment was chronic pharyngitis and tonsillitis.  

In light of this evidentiary record, the Board finds that the service-connected disability picture during the period of appellate review has involved chronic sore throat, intermittent hoarseness, and painful swallowing, which more nearly contemplates assignment of a 10 percent rating under Diagnostic Code 6516.  

The Board finds, on the other hand, that a rating higher than 10 percent is not warranted.  

First, under Diagnostic Code 6516, the evidence does not more nearly approximate hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  See 38 C.F.R. § 4.97.  To the contrary, all outpatient evaluations and examinations, beginning with the April 2008 VA examination, showed no cervical lymphadenopathy, masses, exudate, or cobblestoning.  Importantly, a UGI series at VA in May 2009 showed an unremarkable esophagus without evidence of stricture or other defects, and the esophageal mucousal pattern was normal.  Similarly, numerous fiberoptic nasopharyngoscopy (NP)/laryngoscopies at the VA ENT clinic, including in June 2009, July 2009, and December 2009, showed clear vocal cords and pharyngeal walls without masses; there were "no worrisome findings."

Second, a higher rating is not warranted under Diagnostic Code 6521 because the pertinent evidence during the period of appellate review provides no indication of absence of soft palate secondary to trauma, chemical burn, or granulomatous disease.  Furthermore, the pertinent evidence reveals complaints of voice changes and stricture, but the objective medical findings show no paralysis of the soft palate.  Moreover, the Veteran's complaints in this regard have been inconsistent over time and contradicted by the objective medical findings.  For example, during an April 2008 VA examination, the Veteran complained of chronic recurrent pharyngitis with dysphagia, but physical examination showed that he could swallow without tenderness.  Likewise, during VA outpatient treatment in January 2009, he again complained of continued sore throat with slight trouble swallowing, but physical examination showed that he could swallow easily.  He offered similar complaints during a May 2009 VA examination, but physical examination showed clear posterior pharynx without cobblestoning or erythema, and the UGI series was "unremarkable"; the Veteran swallowed without difficulty or aspiration, and the esophagus was unremarkable, without evidence of stricture or other defects.  

Also in relation to his complaints, he underwent regular outpatient treatment at the VA ear, nose, and throat (ENT) clinic for symptoms of lingual tonsil hypertrophy.  During a June 2009 VA ENT consultation, he complained of daily throat pain and odynophagia/dysphagia, but physical examinations continuously showed strong voice, and fiberoptic NP/laryngoscopies showed, in pertinent part, nasopharyngeal clear; pharyngeal walls within normal limits; and true vocal cords mobile and symmetric with no masses.  Subsequent VA ENT consultations, including in July 2009 and December 2009, show similar findings.  

Furthermore, the Veteran underwent a voice consultation at VA in June 2009, but he denied vocal problems at that time, and objective testing, including a barium swallow, showed swallow mechanism functioning within normal limits.  A July 2009 VA record indicated a strong voice.

Also important, the Veteran applied for Social Security Administration (SSA) benefits during the appeal period.  The SSA records include a December 2009 residual functional capacity (RFC) assessment and a December 2009 telephone contact note.  Both of these records document the Veteran's voice complaints, but note that he had strong voice.  Moreover, the RFC physical examination revealed normal swallow and gag response. 

This evidence shows, in summary, some complaints of intermittent hoarseness and difficulty swallowing related to throat pain, but no paralysis of the soft palace.  Also, objective findings fail to show any stricture or obstruction of the pharynx or nasopharynx.  Accordingly, an increased rating is not assignable under Diagnostic Code 6521.  

This same evidence also establishes that a higher rating is not assignable under Diagnostic Codes 6516, concerning aphonia.  Significantly, although the Veteran has complained of voice problems, he has not complained of, and the objective evidence does not show, constant inability to speak above a whisper.  The more recent evidence of record, most importantly December 2009 SSA and VA records, show that he had a strong voice.  

In light of this evidence, the Board finds that a rating higher than 10 percent is not warranted, to include under all potentially pertinent diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (VA must consider potential applications of Title 38 C.F.R., whether or not raised by claimant).  

In making these determinations, the Board has carefully considered the lay evidence of record, including the evidentiary lay statements written in support of the present appeal.  Although competent to describe his symptomatology, the Board finds that the evidentiary lay statements are inconsistent with the more credible evidence of record.  

In particular, the Veteran wrote in a May 2009 evidentiary statement that his pain level had "increased dramatically," and it was difficult to swallow food and saliva.  Furthermore, he wrote, he would wake up in the night trying hard to swallow to clear his throat.  Similarly, he needed to swallow several times to clear his throat.  Also, his voice had changed "dramatically."  

Thereafter, the Veteran wrote in his notice of disagreement (NOD) that his quality of life had worsened, and that his every-day-life was more difficult, due to his service-connected symptoms.  He specified that he had pain the majority of days, and he had lost some independence because of his pain, difficulty swallowing, and the strength needed to swallow.  Also, eating was difficult.  

Consistent with his May 2009 and January 2010 statements, the VA treatment records, as shown, reflect complaints of hoarseness and voice change.  However, the VA treatment records and the SSA records consistently show that his voice was strong.  Most importantly in this regard, he underwent a VA speech pathology consultation in June 2009, but he specifically denied vocal problems.  

Also, in direct contrast to the severe degree of impairment he described in his January 2010 NOD, the medical evidence, for instance a June 2009 VA primary care treatment note, shows that the Veteran was working out and exercising.  Similarly, on follow-up at VA in January 2010, the Veteran informed his primary care provider that his throat was tolerable, and he was otherwise doing well.  Also important, the Veteran underwent an extensive evaluation in December 2009 related to a claim for SSA disability benefits, but the SSA records do not reflect complaints consistent with the Veteran's NOD.  

Moreover, the Veteran concluded his NOD by clarifying that he had learned to cope with his frequent and persistent illness.  

In short, the evidence shows a dramatic difference between the symptomatology described during medical treatment and the symptoms described in the evidentiary lay statements.  The Board finds that the medical evidence, including statements made during treatment, is more credible because it was created for purposes of medical treatment.  Given that the severity of complaints in the testimonial evidence is not corroborated by the complaints raised upon actual treatment, such lay statements have reduced credibility, limiting the probative value of this evidence.  See Dalton, 21 Vet. App. at 36; Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Therefore, the medical evidence is more probative, and a higher rating is not warranted on the basis of his evidentiary lay statements alone.  

The Veteran also submitted several medical treatise articles addressing the structure and function of the pharynx, swallowing disorders, and chronic granulomatous disease.  The record indicates that he submitted this evidence primarily to support his now-service-connected claim concerning sleep apnea.  To the extent this evidence was submitted to support his present appeal, these articles describe symptoms related to the service-connected disability.  They do not, by comparison, discuss the Veteran's own service-connected symptomatology during the appeal period, which is the pertinent inquiry in this matter.  See Sacks v. West, 11 Vet. App. 314, 317 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Francisco, 7 Vet. App. at 58.  Thus, the medical treatise evidence is not pertinent and does not support his claim.  

To conclude, the Board finds that a 10 percent rating, but not higher, is warranted for the Veteran's chronic pharyngitis.  "Staged ratings" are not warranted because the schedular criteria for a 10 percent rating were met throughout the entire period under appellate review.  See Hart, 21 Vet. App. at 505.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  To the contrary, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, as discussed above.  The Board again acknowledges the May 2009 and January 2010 evidentiary lay statements where the Veteran described, for instance, losing independence due to his chronic laryngitis symptoms.  As indicated, however, this lay evidence conflicts with the more credible medical evidence of record. Thus, when considering the more credible and probative evidence, shows that the rating schedule is not inadequate to evaluate his disability, and his chronic pharyngitis does not present an exceptional or unusual disability picture.  Accordingly, referral for extraschedular consideration is not in order.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

ORDER

A 10 percent rating, but not higher, for chronic pharyngitis is granted, subject to the regulations governing the payment of VA monetary benefits.


REMAND

The Board finds that the record reasonably raises the issue of entitlement to a TDIU rating, to include on an extraschedular basis.  

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for a TDIU is raised.  38 C.F.R. § 3.155; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In the case of Rice v. Shinseki, the Court of Appeals of Veterans Claims (CAVC) held that a claim for a TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  The claim may be expressly raised (e.g., by filing a VA Form 21-8940) or "reasonably raised by the record," and the claim may be filed as a component of the initial claim or as a claim for an increase rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  22 Vet. App. 447 (2009).  

Here, the Veteran has not expressly written that he is seeking a total (100 percent) disability rating.  Nonetheless, he is presumed to be seeking the maximum available rating for a service-connected disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, the record shows that he applied for SSA disability benefits in October 2009.  In support of his SSA claim, he wrote that he stopped working in June 2006 because of his (service-connected) ankle and throat disabilities, for which he was receiving "disability" from VA.  This evidence reasonably raises the issue of entitlement to a TDIU as part of his claim on appeal.  See Rice, 22 Vet. App. 447.  The Veteran has not been provided an appropriate VCAA notice letter on the TDIU issue, nor has it been adjudicated by the RO.  Thus, his TDIU claim must be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) ("VA has the power to bifurcate a single claim and adjudicate different theories separately.")

Accordingly, the matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should send the Veteran an appropriate VCAA notice letter explaining the elements of a claim for an increased rating and how to establish entitlement to a TDIU, to include on an extra-schedular basis.  The letter should advise the Veteran of the respective duties of VA and a claimant in procuring evidence and comply with the notice elements required by required by Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006).

The letter should also request that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim.  

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all outstanding VA treatment records, if any.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, the AMC/RO should schedule the Veteran for a VA examination to (a) determine the current nature and severity of the service-connected sleep apnea, history of right ankle sprains, and chronic pharyngitis, and to (b) ascertain whether the service-connected disabilities alone preclude him from performing all forms of substantially gainful employment.

4.  After completing the foregoing, the RO should readjudicate the remanded TDIU issue in light of all pertinent evidence of record and legal authority.  Furthermore, the AMC/RO should specifically determine whether the matter should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


